Citation Nr: 1801087	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-11 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased evaluation for panic disorder without agoraphobia, currently evaluated as 30 percent disabling effective September 15, 2011; 50 percent disabling effective September 5, 2012, and 70 percent disabling effective March 24, 2017. 


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel









INTRODUCTION

The Veteran served on active duty for training from April 1984 to September 1984 and on active duty from April 1986 to September 1994.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision from the Department of Veterans (VA) Regional Office (RO) in Roanoke, Virginia.
 
Rating decisions in February 2014 and April 2017 increased the evaluation for panic disorder without agoraphobia to 50 percent disabling effective September 5, 2012, and 70 percent disabling effective March 24, 2017.  As a higher rating for this disability may be assignable and the claimant is presumed to seek the maximum available benefit, the claim for a higher rating for panic disorder without agoraphobia remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  Prior to September 5, 2012 the Veteran's disability picture approximated that of occupational and social impairment with occasional decrease in work and efficiency and intermittent periods of inability to perform occupational tasks.
 
2.  From September 5, 2012 to March 30, 2014 the Veteran's disability picture more nearly approximated that of occupational and social impairment with reduced reliability and productivity.
 
3.  Since March 31, 2014 he Veteran's disability picture more nearly approximated that of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.





CONCLUSIONS OF LAW

1.  Prior to September 5, 2012 the criteria for a rating in excess of 30 percent for the Veteran's service-connected panic disorder without agoraphobia have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9412 (2017).
 
2.  From September 5, 2012 to March 30, 2014 the criteria for a rating in excess of 50 percent for the Veteran's service-connected panic disorder without agoraphobia have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9412 (2017).
 
3.  Since March 31, 2014 the criteria for a 70 percent rating, but not higher, for the Veteran's service-connected panic disorder without agoraphobia were met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9412 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria
 
Disability evaluations are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2017).  Disabilities must be viewed in relation to their history.  38 C.F.R. § 4.1.  
 
When there is an approximate balance of positive and negative evidence regarding the degree of disability, the benefit of the doubt shall be given to the veteran.  See 38 U.S.C. § 5107; 38 C.F.R. § 4.3.  

The Veteran's service-connected disability has been rated under the General Rating Formula for Mental Disorders, under 38 C.F.R. § 4.130, which provides:
 
A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.
 
A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.
 
A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.
 
A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.
 
The symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list.  Rather, the symptoms serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).
 
One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  GAF scores ranging from 81 to 90 indicate absent or minimal symptomatology (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2014).

      Prior to September 5, 2012

Lay statements submitted on behalf of the Veteran during this time reflect that she had panic attacks daily, including one severe enough to cause her to seek emergency treatment, and that her panic attacks interfered with her ability to maintain a normal lifestyle.  In her August 2012 notice of disagreement the Veteran asserted that she had disturbances of motivation and mood and that it affected her work and social relationships.  

A November 2011 VA treatment record reflects that the Veteran suffered from anxiety attacks about one to two times a day where she had sweaty palms, shortness of breath, and heart racing.  She denied depression and reported she worked at a shipyard and had a stable home life; no change in energy, appetite, or sleep, and no lethal ideation intent or plan or past attempts of self-harm.  

The Veteran was afforded a VA examination by disability benefits questionnaire in February 2012.  The examiner diagnosed panic disorder without agoraphobia and assigned a GAF score of 83.  He reported that the Veteran experienced occupational and social impairment due to mild transient symptoms which decrease work efficiency and ability to perform occupational tasks during periods of significant stress, or; symptoms controlled by medication.  The examiner reported that the Veteran did not suffer from panic attacks for several years and that she had a resumption of symptoms in mid-2011, that her symptoms are well controlled and she had some mild anticipatory anxiety, but not full panic attacks.  He reported that the Veteran demonstrated symptoms of anxiety and panic attacks that occur weekly or less often.  

The evidence of record establishes that during this period the Veteran's symptoms more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks.  The Veteran's symptoms included anxiety and panic attacks that occur weekly or less often.  As the above symptoms are contemplated by those symptoms listed as demonstrative of a 30 percent rating, the Board finds that the Veteran's disability picture more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  Thus, a 30 percent rating is warranted.  Id.  

A rating in excess of 30 percent is not warranted at any point prior to September 5, 2012 based on the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  While the lay evidence indicates that the Veteran reported disturbances of motivation and mood and that it affected her work and social relationships, and that she suffered from daily panic attacks, the February 2012 VA examiner explained that her symptoms were well controlled and she had some mild anticipatory anxiety, but not full panic attacks.  During VA treatment the Veteran denied depression and reported she worked at a shipyard and had a stable home life.  The provider reported no change in energy, appetite, or sleep, and no lethal ideation intent or plan or past attempts of self-harm.  The GAF score of 83 assigned during this period indicates impairment that is absent or minimal, good functioning in all areas, interest and involvement in a wide range of activities, socially effective, generally satisfied with life, and no more than everyday problems or concerns.  The examiner's opinion - that the panic disorder caused no more than occupational and social impairment due to mild transient symptoms which decrease work efficiency and ability to perform occupational tasks during periods of significant stress, or; symptoms controlled by medication - is the most probative evidence of record as it was made by a medical professional after examination of the Veteran and after consideration of the lay statements.  Notably, the examiner's opinion reflects the overall level of impairment caused by the combination of symptoms and in this case reflects a severity that is adequately compensated with a 30 percent evaluation.  

In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning even higher ratings, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	From September 5, 2012 to March 30, 2014

In September 2012 the Veteran's private treatment provider reported increased anxiety and an increase in medication as a result.  He reported that the Veteran has problems daily at work and has to leave work early some days due to anxiety.  He reported that the Veteran experienced lightheadedness, shortness of breath, chest pain, muscle ache, mood swings, and difficulty driving due to anxiety.  He reported the she has daily panic attacks, but that she does feel better over the weekend when relaxed.

In March 2014 the Veteran's co-worker asserted that she had witnessed on numerous occasions the Veteran's battle with anxiety and discomfort.  She asserted that these situations led to short days and frustration.  

While the evidence reflects daily panic attacks and that the Veteran has to leave work early some days due to anxiety, the Veteran's private treatment provider also reported that she does feel better over the weekend when relaxed.  Daily panic attacks, disturbance of mood and anxiety are contemplated in the criteria for 50 percent and lower ratings for mental disorders.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  The Board also finds that leaving work early some days due to anxiety is reflective of no more than occupational impairment with reduced reliability and productivity, the criteria for the currently assigned 50 percent rating for this period.  Symptoms demonstrative of a higher rating are not shown or alleged.  

The evidence of record establishes that during this period the Veteran's symptoms more nearly approximated occupational and social impairment with reduced reliability and productivity.  Thus, a rating in excess of 50 percent is not warranted at any point during this time.  Id. 

In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning even higher ratings, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 55.

      From March 31, 2014 

Lay statements from and on behalf of the Veteran reflect that the Veteran had anxiety/panic attacks daily that made it harder for the Veteran to work a normal eight hour day.  The Veteran asserted she had to take frequent breaks to maintain her composure and that she can no longer work overtime due to the attacks.  She attested to increased problems with driving and not being able to stay home alone for long periods of time.  See March 2014 Form 9.  She asserted that that she suffered from outbursts and sadness, and irritability that makes it difficult to drive and function in the workplace.  See February 2017 Statement.  She reported that her behavior sometimes causes difficulty adjusting to stressful situations and maintaining effective workplace and personal relationships.  Id.

During the March 2017 disability benefits questionnaire VA examination the examiner reported that the Veteran's panic disorder without agoraphobia is best summarized by occupational and social impairment with reduced reliability and productivity.  The examiner reported that in the last two years the Veteran started to have more panic attacks and at the time the Veteran was having five or more panic attacks per week, sometimes two to three per day.  He reported that as a result the Veteran has to leave work at least once or twice a week and takes three to four hours off in the afternoon to go home.  The Veteran also reported calling off work when she is anxious.  She reported her anxiety kept her from applying for promotions, making presentations, and that she mostly kept to herself and would not socialize.  The examiner reported the Veteran experiences anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, impairment of short- and long-term memory, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstance, including work or a work like setting, and an inability to establish and maintain effective relationships.

The examiner observed that the Veteran was appropriately groomed and dressed, she maintained good eye contact, her attention was poor and affect was one of significant anxiety; her extremities shook throughout the interview.  Her speech was anxious but normal in content and cognition was within normal limits except for moderate memory deficits.

The Board finds that the Veteran's disability picture during this time period more nearly approximated occupational and social impairment with deficiencies in most areas.  See 38 C.F.R. § 4.130.  For example, the March 2017 VA examiner reported that the Veteran experienced difficulty in adapting to stressful circumstance, including work or a work like setting, and an inability to establish and maintain effective relationships, symptoms demonstrative of a 70 percent rating.  The Veteran asserted that she is unable to stay home alone for long periods of time and she asserted that that she suffered from outbursts and sadness, and irritability that makes it difficult to drive and function in the workplace.  The evidence reflects that the Veteran has to leave work at least once or twice a week and takes three to four hours off in the afternoon to go home, and she has reported calling off work when anxious.  Thus, a rating of 70 percent is warranted.  Id. 

The Board finds that the Veteran's psychiatric symptoms were not productive of total occupational and social impairment during this period as the record reflects that the Veteran was able to maintain some social and family relationships and the VA examiner determined that overall the level of occupational and social impairment caused by her disability was less than total when considering all of the symptomatology, as well as the frequency and severity of symptoms.  
 
The Board finds that in addition to the lack of total occupational and social impairment as described above, demonstrative symptoms of such a level of impairment were also not present.  During examination the Veteran's affect was one of significant anxiety; her speech was anxious but normal in content and cognition was within normal limits except for moderate memory deficits. There were no signs of hallucinations, delusions, or preoccupations recorded.  No signs of suicidal and homicidal ideation during this period were recorded which is strong evidence against a finding that he was a persistent danger of hurting herself or others.  The Veteran's appearance at her examination suggests that she does not have an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The Veteran's memory has never been described on a level of memory loss for names of close relatives, own occupation, or own name.  Again, the VA examiner indicated a degree of impairment less than total was present due to psychological symptoms.  Thus, a 100 percent rating is not warranted.  Id.

In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning even higher ratings, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 55.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A rating in excess of 30 percent for panic disorder without agoraphobia prior to September 5, 2012 is denied.  

A rating in excess of 50 percent for panic disorder without agoraphobia from September 5, 2012 to March 30, 2014 is denied.  

A 70 percent rating, but no higher, is granted for panic disorder without agoraphobia effective March 31, 2014, subject to the regulations governing monetary awards.




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


